Citation Nr: 0317906	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  02-09 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
head injury, with headaches and tinnitus, currently evaluated 
10 percent disabling.  

2.  Entitlement to special monthly compensation based on loss 
of use of both lower extremities.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from October 1969 to April 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  A decision in February 1994 denied a rating greater 
than 10 percent for residuals of a head injury and a decision 
in September 2001 denied special monthly compensation based 
on loss of use of both lower extremities.  

This case was previously Remanded by the Board for further 
evidentiary development.  That development having been 
accomplished, the case is before the Board for final 
appellate consideration.  

While the case was in Remand status, service connection was 
initially denied for a back disorder, a psychiatric disorder, 
and hearing loss and the veteran appealed that determination.  
A rating decision in June 2000 granted service connection for 
the veteran's low back disability and assigned a 60 percent 
evaluation for the disability.  By a statement in June 2000, 
the veteran indicated that he was satisfied with the June 
2000 rating decision and withdrew his appeal of those issues.  
In addition, an April 2001 rating decision established the 
veteran's entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  

The September 2001 rating decision also denied the veteran's 
claim for special monthly compensation based on the need for 
the aid and attendance of another person or for being 
housebound.  He did not appeal that action.  


FINDINGS OF FACT

1.  Residuals of a head injury consist only of headaches and 
tinnitus.  

2.  The medical evidence shows that the veteran has not lost 
the use of both lower extremities.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for residuals of a 
head injury, with headaches and tinnitus, currently evaluated 
10 percent disabling, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.124a, 
Code 8045 (2002).  

2.  The criteria for special monthly compensation based on 
loss of use of both lower extremities are not met.  
38 U.S.C.A. §§ 1114(l), 5107 (West 2002); 38 C.F.R. § 3.350 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
recently promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claims and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
February 1994 and September 2001 rating decisions, March 1994 
and June 2002 statements of the case, and supplemental 
statements of the case dated through March 2003, the veteran 
and his representative were apprised of the applicable law 
and regulations and given notice as to the evidence needed to 
substantiate his claims.  In addition, by letter dated in 
April 2001, the RO explained the provisions of the VCAA, gave 
additional notice of the evidence needed to substantiate the 
claims on appeal, and asked the veteran to submit or 
authorize the RO to obtain additional relevant evidence.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA medical records, and relevant VA examinations.  The Board 
notes that a May 2003 Brief by the veteran's representative 
requested a VA examination, arguing that the veteran had 
testified at his February 2003 personal hearing concerning 
the special monthly compensation issue that the symptoms of 
his spinal disability had gotten worse since his examination 
2 years previously.  Pursuant to the VCAA, VA's duty to 
provide a medical examination or obtain a medical opinion is 
triggered only when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A 
medical examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Id.  As 
discussed in detail below, the Board finds that the evidence 
in this case is sufficient to render a determination, such 
that an additional medical examination or opinion is not 
needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

The Board is also satisfied as to compliance with its 
instructions from the prior remand.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

Analysis

Increased rating for residuals of a head injury

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045-
8207).  

Purely subjective complaints such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under Diagnostic 
Code 9304.  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under diagnostic code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  Code 8045.  

VA outpatient records dated from April 1992 to January 1994 
note periodic complaints of tinnitus, dizzy spells, and daily 
headaches, which were reportedly severe at times.  

At a personal hearing conducted in April 1994, the veteran 
testified that he had had a headache since October 1993, 
taking Tylenol every 4 hours during the day.  He stated that 
sometimes during the headaches he had difficulty focusing his 
vision.  

A VA neurological compensation examination was conducted in 
September 1996.  The veteran's reported symptoms at that time 
were primarily headaches and memory difficulties.  He stated 
that he had some sort of headache 24 hours a day, 7 days a 
week.  He took Tylenol for relief of the headaches.  The 
examiner noted that neuropsychometric testing was conducted 
in April 1994, the findings of which were consistent with 
function in the "superior range," but "average only [on] 
attention/concentration scores."  The 1996 examiner reported 
that the veteran's memory was good for both recent and remote 
events.  He indicated that his subjective memory impairment 
may represent an impairment of concentration and attention 
due to medications the veteran was then taking, rather than a 
true memory deficit.  The examiner recommended various tests 
to rule out potential causes for a memory impairment.  

The veteran underwent a detailed VA neurological examination 
in January 1997.  It was noted that the veteran's headaches 
were present almost every day, requiring up to 6 Tylenol per 
day.  Stress and aggravation would worsen the headaches, 
although the veteran denied that they had resulted in 
unconsciousness or the need for narcotics.  The examiner 
seemed unimpressed by the veteran's complaint of short-term 
memory loss, noting several instances where he could remember 
recent events in some detail.  The examiner did not report 
any abnormal clinical findings that were attributable to the 
head injury, noting only the veteran's complaints of tinnitus 
and headache (described by the examiner as "possible post-
traumatic headache and headache secondary to long-term 
medication").  

The veteran was hospitalized in July 1997 for treatment of 
his service-connected lumbar spine disability.  The summary 
of that hospitalization does not mention any complaints of 
headaches, tinnitus, or dizziness or other symptoms that 
might be attributable to his head injury.  

In September 1997, a VA neuropsychological evaluation was 
conducted.  It was noted that, although the veteran's 
cognitive performance scores varied from moderately impaired 
to high average, there was no consistent evidence of 
generalized or focal dysfunction.  The examiner concluded 
that the veteran's complaints of memory declines since 1994 
were not due to his head injury, but, rather, to his 
extensive and prolonged use of pain medications.  

A private radiologist evaluated the veteran in April 1999.  
That examiner indicated that he had reviewed the claims file, 
including the service records, VA treatment records, and 
private treatment records.  He described in some detail the 
veteran's pertinent medical history, noting that the veteran 
had been observed in 1988 to have a "black-out" episode in 
conjunction with a headache.  Although an EEG at that time 
was reportedly abnormal, the neurological examination was 
essentially unremarkable.  The examiner further noted that 
the veteran had been treated in 1992 for anxiety disorder, at 
which time "pseudoseizures were suggested."  A 1993 record 
noted "persistent low back pain, lightheaded spells, 
throbbing headaches, and Somatization Disorder."  The 
private examiner stated that he agreed that the veteran's 
headaches and tinnitus were symptoms of his in-service brain 
injury.  He also agreed with previous VA examiners that 
additional imaging studies were indicated, particularly since 
seizure type symptoms had been observed, to identify or rule 
out any petit mal or psychomotor seizure activity.  The 
examiner also noted the veteran's history of problems with 
blurred vision, focusing, dizziness, and hearing loss, as 
well as tinnitus, as being suspicious for a dysfunction of 
the inner ear or brain injury in an area affecting the ear, 
hence his support for further diagnostic studies.  

A comprehensive VA neurological evaluation was conducted in 
July 1999.  That examiner also discussed the veteran's 
pertinent medical history in some detail.  He listed the 
veteran's current complaints as ringing in his left ear with 
lack of hearing in his right ear, headaches mainly on the 
left side of his forehead, short term and long term memory 
loss since the early 1990s, neck pain and weakness of the 
muscles, and shortness of breath.  No pertinent abnormal 
clinical findings were reported on examination.  The examiner 
noted that he had reviewed all of the available medical 
records, including the report by the private radiologist in 
April 1999.  The neurologist's diagnoses included muscle 
tension headaches, no significant residual neurological 
deficit, no clinical evidence of seizure activity, and 
tinnitus that could be related to the head injury.  In an 
addendum to the examination, a nurse wrote that the veteran's 
headaches were constant, that he had short-term memory loss, 
and he could not function effectively to maintain 
concentration.  

The veteran testified at a personal hearing at the RO in June 
2000.  His testimony primarily concerned other disabilities, 
but the veteran did describe his headaches, hearing loss, and 
tinnitus.  He also stated that he had no short term memory, 
but could remember events that occurred 20 years ago.  

A VA outpatient report dated in November 2000 notes the 
veteran's persistent headaches, but does not further describe 
them or reflect any specific treatment.  

In May 2001, a VA neurological compensation examination was 
conducted.  That examiner noted the veteran's complaint of 
nearly daily headaches consisting of a tight sensation like a 
band around his head, which were severe.  No other complaints 
referable to the head injury were reported.  The examiner 
stated that no objective neurologic deficits were identified.  

Another VA examiner in May 2001, on evaluation for aid and 
attendance benefits, noted the veteran's complaint of 
headaches, but did not indicate that it was significantly 
disabling, at least in terms of caring for himself.  The 
veteran also reported occasional falls due to loss of balance 
and dizziness.  

VA  records dated from March 2001 to March 2003 contain the 
veteran's report in October 2002 that his headaches and 
ringing in the ears were worse.  Those records do not 
otherwise reflect any complaints regarding residuals of his 
head injury.  

Initially, the Board notes that the residuals of the 
veteran's head injury are currently evaluated 10 percent 
disabling and that a 10 percent evaluation is the maximum 
rating that can be assigned under Code 8045 for purely 
subjective symptoms due to head injury.  Those residuals in 
this case have consisted primarily of headaches, although the 
record also reflects reports of tinnitus and episodes of 
dizziness-all purely subjective symptoms.  There is no 
evidence that the veteran has multi-infarct dementia.  
Therefore, no higher schedular rating may be assigned.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b).  

The record indicates that the veteran has stated that he has 
been unemployed since 1988, due to his lumbar spine 
disability.  The RO has assigned a total disability rating 
based on individual unemployability, effective from April 
1999, based on extraschedular considerations, e.g., his 
employment history and the effect of his service-connected 
disabilities on his ability to work, due primarily to the 
effects of his service-connected lumbar spine disability.  

The record does not show, however, despite the veteran's 
hearing testimony and other statements as to the constant and 
severe nature of his headaches, that the subjective symptoms 
he has experienced due to his service-connected head injury 
have produced marked interference with employment.  Nor has 
he ever been hospitalized for treatment of those symptoms.  
The Board believes that the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's disability level.  There simply is no 
evidence of any unusual or exceptional circumstances that 
would take the veteran's case outside the norm so as to 
warrant referral for consideration of an extraschedular 
rating for residuals of the in-service head injury.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  

Special monthly compensation 

The provisions of 38 C.F.R. § 3.350 state that special 
monthly compensation provided by 38 U.S.C.A. § 1114(l) is 
payable for anatomical loss or loss of use of both feet, one 
hand and one foot, blindness in both eyes with visual acuity 
of 5/200 or less, or being permanently bedridden or so 
helpless as to be in need of regular aid and attendance.  
Loss of use of a hand or a foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance, propulsion, etc., in the case of the foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.   

VA outpatient reports dated in March 2001 state that the 
veteran had manual and power wheelchairs and used canes for 
ambulation.  One March 2001 examiner  reported that, on 
examination, left knee muscle strength was 2- in flexion and 
4- in extension; right knee strength was 2+ for flexion and 
4- for extension.  Muscle strength of the left ankle was 
either 3- or 3+ for each motion; for the right ankle, 
strength was reported as 3- or 4- for each motion.  Range of 
motion of each ankle in each axis was noted to be within 
normal limits.  The veteran was able to ambulate 8 feet with 
"single point cane and CGA for balance."  He was also noted 
to have an antalgic gait.  While stating that the veteran 
expended inconsistent effort in the examination, the examiner 
commented that the veteran appeared at that time to be unsafe 
for ambulation due to low back pain.  

On VA examination for aid and attendance in March 2001, 
active range of motion of the lower extremities was within 
normal limits, except for limitation of hip flexion to 
90 degrees on the right and 100 degrees on the left due to 
low back pain.  No contractures or muscle atrophy was noted.  
The veteran's standing posture was flexed secondary to 
complaints of low back pain.  He was able to ambulate 10 feet 
with a single point cane, with a flexed posture, especially 
his hips and knees.  He had a shuffling gait and reached for 
furniture.  He was noted to "drag" his legs forward.  The 
veteran appeared very unsafe and the examiner did not 
recommend ambulation secondary to fall risk.  

Another VA aid and attendance examination was conducted in 
May 2001.  The veteran reported that he was able to drive his 
automobile (without hand controls) and, with the use of his 
upper extremities for support on the motor vehicle, he was 
able to walk far enough to place his wheelchair into and out 
of the vehicle.  He also stated that he would occasionally 
fall due to loss of balance or dizziness.  The examiner 
indicated that the veteran was able to stand from his 
wheelchair, partially supporting his weight with his arms on 
furniture or with the assistance of another person.  He could 
independently move his legs in a slow, awkward gait.  The 
veteran estimated that he could walk up to 35 feet in that 
manner.  

The veteran was also evaluated by a VA neurologist in May 
2001.  He reported to that examiner that leg weakness 
prevented him from walking well.  He stated that he depended 
on a wheelchair when outside his home, but, when in his home, 
he would hold onto stationary objects for support or would 
use a cane.  The veteran estimated that he was able to walk 
approximately 50 yards with a cane or while holding onto 
objects for support, stopping after that distance because of 
severe pain in his hips radiating into his thighs.  On 
examination, the veteran could not elevate his feet off the 
ground and could not wiggle the toes of either foot.  
Abduction and adduction strength was weakened.  The examiner 
noted, however, that the veteran's actions did not appear to 
represent a maximal effort, because he was able to pull 
himself to a standing position and, while holding onto the 
examiner for balance, was able to support himself with both 
legs and step forward, albeit walking with an awkward posture 
with both feet rotated inward.  The examiner stated that he 
could not find any objective neurologic deficits.  

The same VA neurological examiner provided an addendum to his 
report in May 2002.  In the interim, the veteran had 
undergone an MRI of his lumbosacral spine which showed mild 
to moderate degenerative disease at L2-3 without evidence of 
significant spinal stenosis.  In addition, electromyography 
of the lower extremities had shown changes suggestive of a 
mild sensorimotor neuropathy, but no evidence of radicular 
nerve injury.  The examiner again stated that he could find 
no evidence of motor weakness in either leg outside of the 
pain produced in his lower back by leg movement.  The 
examiner commented that the veteran had not completely lost 
the use of either lower extremity, as, by the veteran's 
report, he was still able to walk approximately 50 yards with 
a cane or while holding onto objects for support and was able 
to use his legs to manipulate foot pedals while driving.  

A January 2003 VA clinic record notes the veteran's report 
that he had been in a wheelchair since 1997, because the pain 
was too profound for him to be able to ambulate and because 
his legs would give out on him.  His current complaints were 
pain largely in the back, as well as weakness in both lower 
extremities.  The examiner noted that the motor examination 
was inconsistent.  The veteran stated that he was unable to 
flex or extend his knees; however, he did have antigravity 
strength in each.  The examiner reported 4/5 strength in the 
dorsiflexors and plantar flexors of each ankle.  Reflexes 
were 2+ and symmetric throughout.  No clonus was present and 
Hoffman's sign was negative.  

The veteran testified at a personal hearing at the RO in 
February 2003 that he could not walk, that he no longer used 
a cane for walking, and that he could not stand without 
holding onto something.  He stated that his condition had 
gotten worse over the past 2 years.  He testified that, at 
the time of the examination 2 years previously, when it was 
noted that he could walk 50 feet [sic], that he could not 
walk 50 feet, but perhaps 10 feet, from his living room to 
his kitchen, but that he could no longer do that.  

As noted above, although the veteran's representative has 
requested an additional examination, the Board finds that 
such an examination is not necessary in this case.  The 
report of the January 2003 clinic visit provides sufficient 
detail as to the veteran's current complaints and clinical 
findings regarding his lower extremities to obviate the need 
for another examination.  

Despite the veteran's statements and hearing testimony, the 
medical evidence, even as recent as January 2003, clearly 
indicates that significant muscle strength remains in the 
veteran's lower extremities, including his ankles.  Examiners 
have noted on at least two occasions that the veteran 
appeared to expend less than maximal effort on examination 
and that the examination findings were inconsistent with his 
reported abilities.  The Board, therefore, accords more 
probative value to the clinical findings reported by the 
majority of examiners since March 2001.  The medical evidence 
indicates that the veteran still retains the ability to 
propel himself with his legs and feet, such that the criteria 
for a finding of loss of use of both lower extremities are 
not met.  

The Board concludes, therefore, that the regulatory criteria 
for special monthly compensation based on loss of use of both 
lower extremities are not met.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  


ORDER

An increased rating for residuals of a head injury, with 
headaches and tinnitus, currently evaluated 10 percent 
disabling, is denied.  

Special monthly compensation based on loss of use of both 
lower extremities is denied.  


	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

